 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
11

12      AQUARIAN FOUNDATION, INC.
                                                          No. 2:19-cv-01879-RSM
13                          A Washington nonprofit
                            corporation,
14
                                                          ORDER ON STIPULATED MOTION
15                    v.
16      BRUCE LOWNDES A/K/A SANKACHARYA
        SUNKARA ,
17

18                           An individual.
19

20
                                                 ORDER
21

22          The Court finds that the Stipulated Motion for Leave to File Second Amended Complaint
23
     on behalf of Plaintiff, Aquarian Foundation, Inc. is meritorious and should be granted. It is
24
     therefore,
25

26

27


     ORDER
     2:19-cv-01879-RSM– 1
            ORDERED, that Plaintiffs’ Stipulated Motion for Leave to File Second Amended
 1
     Complaint is hereby GRANTED. Plaintiff shall file its Second Amended Complaint with Exhibits
 2

 3   within seven (7) days of the date this order is signed.

 4          Dated this 19th day of May, 2021.
 5

 6

 7

 8
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     ORDER
     2:19-cv-01879-RSM– 2
